Exhibit 10.2.f


EXECUTION COPY

INSURANCE AGREEMENT

     THIS INSURANCE AGREEMENT

, dated December 5, 2002, is entered into by and between XL CAPITAL ASSURANCE
INC., a New York stock insurance company ( "XLCA"), KANSAS CITY POWER & LIGHT
COMPANY, a corporation duly organized under the laws of the State of Missouri
(the "Company"), and THE BANK OF NEW YORK, a New York banking corporation (the
"Trustee").



     WHEREAS

, pursuant to and in accordance with the provisions of an Indenture of Trust
dated as of December 1, 1993 (the "Original Indenture", and as amended and
supplemented from time to time, the "Indenture") between the City of Burlington,
Kansas (the "Issuer") and the Trustee, on December 7, 1993 the Issuer issued its
Environmental Improvement Revenue Refunding Bonds (Kansas City Power & Light
Company Project) Series 1993A and Series 1993B in the aggregate principal amount
of $79,480,000 (the "Bonds") ; and



     WHEREAS

, pursuant to an Equipment Sublease Agreement (the "Sublease"), dated as of
December 1, 1993, between the Issuer and the Company, the Issuer leased the
Project to the Company and the Company agreed to make subrental payments when
due under the Indenture in accordance with the terms thereof (such terms
heretofore undefined having the meanings given thereto in the Sublease); and



     WHEREAS

, the Issuer has determined to amend the Original Indenture in order to secure
the Bonds with bond insurance policies issued by XLCA; and



     WHEREAS

, XLCA has issued financial guaranty insurance policies with respect to each
series of the Bonds (collectively, the "Policy") which insures the payment of
principal of and interest on the Bonds from the date hereof on the terms
specified therein; and



     WHEREAS,

as a condition to the issuance of the Policy, XLCA requires that certain notices
and other information be delivered from time to time by the Trustee and the
Company and that certain rights be available to it in addition to those under
the Indenture; and



     WHEREAS,

the Company and the Trustee understand that XLCA expressly requires the delivery
of this Agreement as part of the consideration for the delivery by XLCA of the
Policy;



     NOW, THEREFORE

, in consideration of the premises and of the agreements herein contained and of
the execution and delivery of the Policy, the Company, the Trustee and XLCA
agree as follows:



 

ARTICLE I
DEFINITIONS; PREMIUM AND EXPENSES

               SECTION 1.01.  Definitions

. Except as otherwise expressly provided herein or unless the context otherwise
requires, the terms which are capitalized herein shall have the meanings
specified in Annex A hereto.



               SECTION 1.02   Premium

. In consideration of XLCA agreeing to issue the Policy, the Company hereby
agrees to pay to XLCA the Premium on the date of issuance of the Policy.



               SECTION 1.03.  Certain Other Expenses

. The Company will pay all reasonable fees and disbursements of XLCA's and the
Trustee's counsel related to any modification of this Agreement requested by the
Company.



ARTICLE II
REIMBURSEMENT OBLIGATION; COVENANTS OF THE COMPANY

               SECTION 2.01.  Reimbursement Obligation

.



     (a)  The Company agrees to reimburse XLCA, from any available funds,
immediately and unconditionally upon demand for all amounts advanced by XLCA
under the Policy. To the extent that any such payment due hereunder is not paid
when due, interest shall accrue on such unpaid amounts at a rate equal to the
Effective Interest Rate.

     (b)  The Company also agrees to reimburse XLCA immediately and
unconditionally upon demand for all reasonable expenses incurred by XLCA in
connection with the enforcement by XLCA of the Company's obligations under this
Agreement, together with interest accruing at the Effective Interest Rate on any
unpaid expenses from and including the date which is 30 days from the date a
statement for such expenses is received by the Company to the date of payment.
It is understood and agreed that the fees and expenses of any nationally
recognized law firm shall be deemed reasonable for purposes of this paragraph.

               SECTION 2.02.  Covenants.

     

(a)     Indebtedness to Total Capitalization. The Company shall at all times
cause the ratio of (i) Indebtedness of the Company and its Consolidated
Subsidiaries to (ii) Total Capitalization to be less than or equal to 0.68 to
1.0.



     (b)     Issuance Test Covenant. The Company will not issue any additional
First Mortgage Bonds without the consent of XLCA if at the time of the
calculation after giving effect to such issuance:

     (i)     The long term rating for such First Mortgage Bonds by S&P or
Moody's will be at or below A- (negative outlook) or (negative credit watch) or
A3 (negative outlook) or (negative credit watch), respectively and the proposed
issuance would cause the proportion of First Mortgage Bonds to Total
Indebtedness to exceed 50%.

     (ii)     The long term rating for such First Mortgage Bonds by S&P or
Moody's will be at or above A- (stable outlook) or A3 (stable outlook),
respectively and the proposed issuance would cause the proportion of First
Mortgage Bonds to Total Indebtedness to exceed 75%;

Notwithstanding the foregoing, should the Company issue First Mortgage Bonds in
excess of 50% of Total Indebtedness (such excess, "Excess First Mortgage Bonds")
and should the long term rating assigned to First Mortgage Bonds subsequently be
reduced by S&P or Moody's to or below A- (negative outlook) or (negative credit
watch) or A3 (negative outlook) or (negative credit watch), respectively, the
Company shall be under no obligation to replace its Excess First Mortgage Bonds
with unsecured debt, but the consent of XLCA shall be required prior to the
issuance of any additional First Mortgage Bonds.

               SECTION 2.03.  Unconditional Obligation

. The obligations of the Company hereunder are absolute and unconditional and
will be paid or performed strictly in accordance with this Agreement,
irrespective of:



     (a)  any lack of validity or enforceability of, or any amendment or other
modification of, or waiver with respect to the Bonds or any of the Bond
Documents;

     (b)  any exchange, release or nonperfection of any security interest in
property securing the Bonds or this Agreement or any obligations hereunder;

     (c)  any circumstances which might otherwise constitute a defense available
to, or discharge of, the Company or the Issuer under the Bond Documents or
otherwise with respect to the Bonds; and

     (d)  whether or not the Company's obligations under the Bond Documents, or
the obligations represented by the Bonds, are contingent or matured, disputed or
undisputed, liquidated or unliquidated.

ARTICLE III
EVENTS OF DEFAULT; REMEDIES

               SECTION 3.01.  Events of Default

. The following events shall constitute Events of Default hereunder:



     (a)  The Company shall fail to pay to XLCA any amount payable under
Sections 1.02 and 2.01 hereof and such failure shall have continued for a period
in excess of ten days (in the case of amounts payable under Sections 1.02 or
2.01(a) hereof) after receipt by the Company of written notice thereof or 60
days from the date a statement for such expenses is received by the Company (in
the case of amounts payable under Section 2.01(b) hereof);

     (b)  The Company shall fail to observe the covenants identified in Section
2.02 hereof; provided, however, that no Event of Default shall be declared with
respect to a failure to observe the covenant identified in Section 2.02(a) until
the Company shall have had 30 days to correct said default or caused said
default to be corrected within such period.

     (c)  Any material representation or warranty made by the Company hereunder
or any material statement in the application for the Policy or any material
report, certificate, financial statement or other instrument provided in
connection with the Policy or herewith shall have been materially false at the
time when made;

     (d)  Except as otherwise provided in this Section 3.01, the Company shall
fail to perform any of its other obligations hereunder, provided that such
failure continues for more than thirty (30) days after receipt by the Company of
written notice of such failure to perform;

     (e)  The Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the United States Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency or similar law, (ii) consent to
the institution of, or fail to controvert in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (iii) apply for or
consent to the appointment of a receiver, paying agent, custodian, sequestrator
or similar official for the Company or for a substantial part of its property,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take action for the
purpose of effecting any of the foregoing; or

     (f)  An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company, or of a substantial part of its property, under the
United States Bankruptcy Code or any other Federal, state or foreign bankruptcy,
insolvency or similar law or (ii) the appointment of a receiver, paying agent,
custodian, sequestrator or similar official for the Company or for a substantial
part of its property; and such proceeding or petition shall continue undismissed
for ninety (90) days or an order or decree approving or ordering any of the
foregoing shall continue unstayed and in effect for ninety (90) days.

               SECTION 3.02.  Remedies

. If an Event of Default shall occur and be continuing, then XLCA may take
whatever action at law or in equity may appear necessary or desirable,
including, without limitation, legal action for the specific performance of any
covenant made by the Company to collect the amounts then due and thereafter to
become due under this Agreement, or to enforce performance and observance of any
obligation, agreement or covenant of the Company under this Agreement. All
rights and remedies of XLCA under this Section 3.02 are cumulative and the
exercise of any one remedy does not preclude the exercise of one or more other
remedies available under this Agreement or now or hereafter existing at law or
in equity.



ARTICLE IV
MISCELLANEOUS

               SECTION 4.01.  Certain Rights of XLCA

. While the Policy is in effect:



     (a)  the Company shall furnish to XLCA (to the attention of the
Surveillance Department) as soon as practicable after the filing thereof, a copy
of the 10-Ks and 10-Qs of the Company and a copy of any audited financial
statements and annual reports of the Company; provided that the statements and
reports (other than annual reports) required to be furnished by the Company
pursuant to this clause shall be deemed furnished for such purpose upon becoming
publicly available on the SEC's EDGAR web page;

     (b)  the Company will permit XLCA to discuss the affairs, finances and
accounts of the Company with appropriate officers of the Company;

     (c)  the Trustee or the Company, as appropriate, shall furnish to XLCA (to
the attention of the Surveillance Department) a copy of any notice to be given
to the registered owners of the Bonds, including, without limitation, notice of
any redemption of or defeasance of Bonds, and any certificate rendered pursuant
to the Bond Documents relating to the security for the Bonds;

     (d)  the Trustee or the Company, as appropriate, shall notify XLCA (to the
attention of the General Counsel Office) of any failure of the Company to
provide relevant notices, certificates or other documents or information as
required under the Bond Documents;

     (e)  at the written request of XLCA due to any material breach by the
Trustee of the trust and responsibilities set forth in the Indenture, which
breach is not cured by the Trustee within ten (10) Business Days of written
notice of such breach from XLCA to the Trustee, the Trustee (subject to
subsection (g) below) shall resign from its responsibilities under the
Indenture; and

     (f)  XLCA shall receive prior written notice of any Trustee resignation
and, notwithstanding any provision of the Indenture, no removal, resignation or
termination of the Trustee, or any part of its responsibilities under the
Indenture, shall take effect until a successor, acceptable to XLCA, shall be
appointed and such successor shall have executed a document satisfactory to XLCA
assenting to the obligations of the Trustee set forth herein. In the event that
a successor Trustee cannot be identified within 60 days from the date the
Trustee notifies the XLCA and the Company of its resignation, the Trustee will
have the right to petition a court of competent jurisdiction for the appointment
of a successor Trustee.

               SECTION 4.02.  Indemnification.

     (a)  The Company shall indemnify and hold XLCA harmless against any loss,
fees, costs, liability or expense incurred without gross negligence or willful
misconduct on the part of XLCA arising out of or in connection with the delivery
of the Policy and its performance thereunder, including the costs and expenses
of defense against any such claim of liability. The indemnification set forth
herein shall survive the cancellation or expiration of the Policy and/or removal
of XLCA.

     (b)  The Company shall indemnify and hold the Trustee harmless against any
loss, fees, costs, liability or expense incurred without gross negligence or
willful misconduct on the part of the Trustee arising out of or in connection
with this Agreement, including the costs and expenses of defense against any
such claim of liability. The indemnification set forth herein shall survive the
cancellation or expiration of the Policy, the termination of this Agreement or
the resignation or removal of the Trustee under the Indenture.

               SECTION 4.03.  Parties Interested Herein

. Nothing in this Agreement expressed or implied is intended or shall be
construed to confer upon, or to give or grant to, any person or entity, other
than the Company, the Trustee and XLCA, any right, remedy or claim under or by
reason of this Agreement or any covenant, condition or stipulation hereof, and
all covenants, stipulations, promises and agreements in this Agreement contained
by and on behalf of the Company and XLCA shall be for the sole and exclusive
benefit of the Company, the Trustee and XLCA.



               SECTION 4.04.  Amendment and Waiver

. Any provision of this Agreement may be amended, waived, supplemented,
discharged or terminated only with the prior written consent of the Company, the
Trustee and XLCA. The Company hereby agrees that upon the written request of the
Company, XLCA may make or consent to issue any substitute for the Policy to cure
any ambiguity or formal defect or omission in the Policy which does not
materially change the terms of the Policy nor adversely affect the rights of the
owners of the Bonds, and this Agreement shall apply to such substituted Policy.
XLCA shall deliver the original of such substituted Policy to the Trustee and
agrees to deliver to the Company and to the company or companies, if any, rating
the Bonds, a copy of such substituted Policy.



               SECTION 4.05.  Successors and Assigns; Descriptive Headings

.



     (a)  This Agreement shall bind, and the benefits thereof shall inure to,
the Company, the Trustee and XLCA and their respective successors and assigns;
provided, that neither party hereto may transfer or assign any or all of its
rights and obligations hereunder without the prior written consent of the other
party hereto, which shall not be refused unreasonably. Notwithstanding the
foregoing provisions of this Section 5.05(a), XLCA shall have the right the
reinsure any portion of its exposure under the Policy to third party reinsurers.

     (b)  The descriptive headings of the various provisions of this Agreement
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

               SECTION 4.06.  Counterparts

. This Agreement may be executed in any number of copies and by the different
parties hereto on the same or separate counterparts, each of which
fully-executed counterparts shall be deemed to be an original instrument, and
all of which shall constitute but one and the same instrument. Complete
counterparts of this Agreement shall be lodged with the Company, the Trustee and
XLCA.



               SECTION 4.07.  Term

. This Agreement shall expire upon the earlier of (i) the expiration, or
cancellation by the Company, of the Policy in accordance with the terms thereof,
or (ii) the repayment in full to XLCA and the Trustee of any amounts due and
owing to them by the Company under this Agreement or the Policy. The Company may
cancel the Policy at any time provided that the Premium shall not be refundable
for any reason.



               SECTION 4.08.  Exercise of Rights

. No failure or delay on the part of XLCA to exercise any right, power or
privilege under this Agreement and no course of dealing between XLCA and the
Company or any other party shall operate as a waiver of any such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which XLCA
would otherwise have pursuant to law or equity. No notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances, or constitute a waiver of the right of
the other party to any other or further action in any circumstances without
notice or demand.



               SECTION 4.09.  Waiver

. The Company waives any defense that this Agreement was executed subsequent to
the date of the Commitment, admitting and covenanting that such Commitment was
delivered pursuant to the Company's request and in reliance on the Company's
promise to execute this Agreement.



               SECTION 4.10.  Entire Agreement

. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
agreements and understandings of the parties hereto with respect to the subject
matter hereof, including but not limited to the Commitment.



               SECTION 4.11.  Notices

. All written notices to or upon the respective parties hereto shall be deemed
to have been given or made when actually received, or in the case of telecopier
machine owned or operated by a party hereto, when sent and confirmed in writing
by such machine as having been received, addressed as specified below or at such
other address as any of the parties hereto may from time to time specify in
writing to the other:



If to the Company:

Kansas City Power & Light Company
1201 Walnut
Kansas City, Missouri 64106
Attention: Assistant Treasurer
Facsimile: (816) 556-2992

If to the Trustee:

The Bank of New York
101 Barclay Street, 21W
New York, New York 10286
Attention: Corporate Trust Administration
Facsimile: (212) 815-3455

If to XLCA:

XL Capital Assurance Inc.
1221 Avenue of the Americas, 31st Floor
New York, New York 10020
Attention: Richard Heberton, Surveillance Department
Facsimile: 212-478-3587

and


Attention: Frederick B. Hnat, Esq., General Counsel
Facsimile: 212-478-3446

               SECTION 4.12.  Governing Law

. This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.



               SECTION 4.13.  Concerning the Trustee.

     (a)     All of the rights, privileges, protections and immunities afforded
the Trustee under the Bond Documents are hereby incorporated herein as if set
forth herein in full.

     (b)     The recitals contained herein shall be taken as the statements of
the Company and XLCA, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or the Policy.

     IN WITNESS WHEREOF

, each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written.



KANSAS CITY POWER & LIGHT COMPANY

By: /s/ Andrea F. Bielsker
Name:  Andrea F. Bielsker
Title:  Senior Vice President - Finance,
         Chief Financial Officer and Treasurer

 

THE BANK OF NEW YORK, as Trustee

By: /s/ Tae-Ho Chang
Name:  (Alex) Tae-Ho Change
Title:  Assistant Vice President

 

XL CAPITAL ASSURANCE INC.

By: /s/ Philip P. Henson
Name:  Philip P. Henson
Title:  Managing Director





--------------------------------------------------------------------------------



ANNEX A

DEFINITIONS

     For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, all capitalized terms shall
have the meaning as set out below.

     "Agreement" means this Insurance Agreement.

     "Attributable Indebtedness"

means, on any date, (a) in respect of any Capital Lease Obligation of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, and (b) in respect
of any Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.



     "Bond Documents" means, collectively, the Indenture, the Equipment Sublease
Agreement and any other documents and instruments delivered in connection with
the issuance of the Bonds.

     "Bond Fund" has the meaning given thereto in the Indenture.

     "Capital Lease Obligation"

means, as to any Person, the obligations of such Person to pay rent or other
amounts under a lease of (or other agreement conveying the right to use) real or
personal property, which obligations are or are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
(including SFAS No. 13 of the Financial Accounting Standards Board).



     "Commitment"

means the commitment letter, dated November 27, 2002, from XLCA to the Company,
committing to issue the Policy in respect of the Bonds, subject to the terms and
conditions thereof.



     "Consolidated Subsidiaries"

means, as to any Person, each Subsidiary of such Person (whether now existing or
hereafter created or acquired) the financial statements of which shall be (or
should have been) consolidated with the financial statements of such Person in
accordance with GAAP.



     

"Effective Interest Rate" means the "prime rate" announced by Citibank, N.A.,
from time to time, plus 2%.



     "Event of Default" means any of the events of default set forth in Section
4.01 of this Agreement.

     "First Mortgage Bonds" means bonds issued under the Mortgage Indenture.

     "GAAP"

means generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.



     "Guaranty Obligations"

means, as to any Person, (a) any obligation, contingent or otherwise, of such
Person guarantying or having the economic effect of guarantying any Indebtedness
or other obligation payable or performable by another Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or their
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligees
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligees against loss in respect thereof
(in whole or in part), or (b) any lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person; provided, however,
that the term "Guaranty Obligation" shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
as determined by the guarantying Person in good faith.



     "Indebtedness"

means, as to any Person at a particular time, all of the following, without
duplication, to the extent recourse may be had to the assets or properties of
such Person in respect thereof:



     (a)     All obligations of such Person for borrowed money and all
obligation of such Person evidenced by bonds, debentures, notes, loan agreements
or other similar instruments;

     (b)     Any direct or contingent obligations of such Person in the
aggregate in excess of $2,000,000 arising under letters of credit (including
standby and commercial), banker's acceptances, bank guaranties, surety bonds and
similar instruments;

     (c)     Net obligations under any Swap Contract in an amount equal to the
Swap Termination Value thereof;

     (d)     All obligations of such Person to pay the deferred purchase price
of property or services(except trade accounts payable arising, and accrued
expenses incurred, in the ordinary course of business), and indebtedness
(excluding prepaid interest thereon) secured by a lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such person;

     (e)     Capital Lease Obligations and Synthetic Lease Obligations;

     (f)     All Guaranty Obligations of such Person in respect of any other the
foregoing.

     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person. It is understood and agreed that Indebtedness (including Guaranty
Obligations) shall not include any obligations of the Company with respect to
subordinated, deferrable interest debt securities, and any related securities
issued by a trust or other special purpose entity in connection therewith, as
long as the maturity date of such debt is subsequent to the maturity date of the
Bonds; provided that the amount of mandatory principal amortization or
defeasance of such debt prior to the maturity date of the Bonds shall be
included in the definition of Indebtedness (such obligations, "Trust Preferred
Obligations"). The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

     "Indenture" has the meaning set forth in the first "Whereas" clause hereof.

     "Interest Payment Date" has the meaning given thereto in the Indenture.

     "Mortgage Indenture" means the General Mortgage Indenture and Deed of
Trust, dated as of December 1, 1986 between the Company and United Missouri
Bank, N.A. (formerly United Missouri Bank of Kansas City, N.A.) (the "Company
Mortgage Trustee"), as supplemented by eight supplemental indentures including
by the Eighth Supplemental Indenture dated as of December 1, 1993 (the "Eighth
Supplemental Indenture") by which the First Mortgage Bonds were issued.

     "Person"

means an individual, partnership, limited liability company, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.



     "Policy" has the meaning set forth in the fourth "Whereas" clause hereof.

     "Premium" means the premium amount determined in accordance with the
Commitment.

     "Remarketing Agents" has the meaning given thereto in the Indenture.

     "Shareholders' Equity"

means, as of any date of determination, shareholders' equity of the Company on a
consolidated basis as of that date determined in accordance with GAAP.



     "Sublease" has the meaning set forth in the second "Whereas" clause hereof.

     "Subsidiary"

means, with respect to any Person, any corporation or other entity of which more
than 50% of (i) the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) or (ii) other equity interest comparable to that described in the
preceding clause(i) is at the time directly or indirectly owned by such Person,
by such Person and one or more other Subsidiaries, or by one or more other
Subsidiaries.



      "Swap Contract"

means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transaction, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.



     "Swap Termination Value"

means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts,
in each case as calculated by the Company in order to ensure compliance with
Financial Accounting Standards Board Statement No. 133.



     "Synthetic Lease Obligation"

means the monetary obligation of a Person under (a) a so-called synthetic or
off-balance sheet tax retention lease or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).



     "Total Capitalization"

means Indebtedness of the Company and its Consolidated Subsidiaries plus the sum
of (i) Shareholder's Equity and (ii) to the extent not otherwise included in
Indebtedness or Shareholder's Equity, preferred and preference stock and
securities of the Company and its Subsidiaries included in a consolidated
balance sheet of the Company and its Subsidiaries in accordance with GAAP.



     "Total Indebtedness"

means short term debt plus the current maturities of long term debt plus long
term debt.

